DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/14/2021 has been entered and fully considered. 
In light of the amendment filed 07/14/2021, the claim objection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

 Chalamala, U.S. Pub. Number 2016/0315771 A1, teaches providing multi-factor authentication during communication. For example, various embodiments provides methods for generating watermark/watermark segment using authentication parameters such as unique device ID, OTP, TOTP, unique hardware address and the like and embedding the generated watermark segments into audio signals to generate watermarked audio signals. The watermarked audio signals are transmitted to authentication server for authenticating user access to associated services/application.



Newly cited reference, Wei U.S. Pub. Number 2019/0392829 A1, teaches receiving information inputted by a user, the information including a name and a password of a wireless routing device; combining the information into a character string according to a predetermined format; encrypting the character string into a numeric string; and converting the numeric string from text to speech to obtain an audio, and playing the audio, so that a target smart speaker monitoring the audio recognizes the numeric string after performing speech recognition on the audio.

 Newly cited reference, Narayan U.S. Pat. Number 9,786,291 B2, teaches client device encodes data into an audio signal and communicates the audio data to an additional client device, which decodes the data from the audio signal. The data is partitioned into characters, which are subsequently partitioned into a plurality of sub-characters. Each sub-character is encoded into a frequency, and multiple frequencies that encode sub-characters are combined by the client device to generate an audio signal. The audio signal is communicated to an additional client device, which decodes frequencies from the audio signal 

Newly cited reference, Herring U.S. Pub. Number 2014/0129231 A1, teaches a first audio signal is generated by sound detected by the first microphone that is part of the first mobile communications device, and a second audio signal is generated by sound detected by the second microphone that is part of the second communications device. Authenticating that the first mobile communications device and the second communications device are in the same proximity in response to determining that the first audio signal and the second audio signal were produced by the same sound. The proposed electronic transaction between the first mobile communications device and the second communications device is completed in response to authenticating that the first mobile communications device and the second communications device are in close proximity.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of receiving, over an audio channel at a first audio input device, a first audio signal; analyzing the first audio signal to identify at least a first portion of authentication data transmitted from an authentication token; verifying transmittal of the authentication data by the authentication token utilizing at least a second audio signal, the second audio signal being received at a second audio input device different than the first audio input device, the second audio signal comprising at least a second portion of the authentication data; and providing the authentication data to a validating application responsive to verifying transmittal of the authentication data by the authentication token; wherein the first audio signal and the second audio signal have at least one of different frequencies, different modulation and different encoding; and wherein the method is performed by at least one processing device comprising a processor coupled to a memory., as 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 9, 10, 11, 12 and 13, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 9, 10, 11, 12 and 13 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491